department of the treasury internal_revenue_service te_ge eo examinations commerce street m c dal dallas tx tax_exempt_and_government_entities_division number release date date jun person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court uil certified mail- return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 c is revoked effective july 20xx our adverse determination was made for the following reason s you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 contributions to your organization are not deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service t as is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours margaret von lienen director eo examinations enclosures publication department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date january ii taxpayer_identification_number form tax_year s ended person to contact idnumber contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date certified mail- return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_50 i c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do ifyou agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_50l c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent lax years what you need to do ifyou disagree with the proposed revocation ifyou disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed f x a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office oft he taxpayer_advocate their assistance isn't a substitute foc established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however sec that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter ifyou write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely paul a marmolejo acting director_ eo examinations enclosures report of examination form_6018 publication publication letter rev ca alog number 34809f form 886a name of taxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended june 20xx lssye sec_1 does federal_income_tax under sec_501 c continue to qualify for exemption from lssye sec_2 does described in sec_509 continue to qualify a private_foundation as facts november 19xx in name was incorporated on at that time the and changed in 20xx article x of the is organized exclusively for internal_revenue_code code sec_501 c articles of incorporation states the within the meaning of submitted form_1023 application_for recognition of exemption under the sec_501 to the internal_revenue_service irs on december 19xx the narrative description in part ii activities and operational information attached provides in part the irs issued letter dated january 19xx recognizing the as an exempt_organization under code sec_501 c and that it was likely to qualify as a public charity under code sec_509 the irs issued internal_revenue_bulletin 20xx-x dated february 20xx providing a list of organizations that failed to establish or were unable to maintain their status as a public charity or as operating_foundations the page the listing on the bulletin does not indicate the organizations lost their tax exempt status under code sec_501 c is listed on the form 886-a rev department of the treasury - internal_revenue_service page of6 form 886a i name of taxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended june 20xx current irs records show the under code sec_501 c and as a private non-operating is recognized as a tax exempt_organization the ending june 20xx shows the any expenses part ii shows the assets the shows the any expenses part ii shows the form_990-pf return of private_foundation part i for the period did not receive any revenue or incur does not have any form_990-pf part i for the period ending june 20xx did not receive any revenue or incur does not have any assets the 20xx shows the part ii shows the the shows the part ii shows the form_990-pf part i for the period ending june did not receive any revenue or incur any expenses does not have any assets form_990-pf part i for the period ending june 20xx did not receive any revenue or incur any expenses does not have any assets law code sec_509 provides in part the term private_foundation means a domestic or foreign organization described in code sec_501 other than code sec_509 an organization described in code sec_170 other than in clauses vii and viii code sec_509 an organization which normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of code sec_513 not including such receipts from any person or from any bureau or similar agency of a governmental_unit code sec_509 an organization that is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph or is operated supervised or controlled by one or more organizations described in paragraph or supervised or controlled in connection with one or more such organizations or operated in connection with one or more such organizations and is not controlled directly or indirectly by one or more disqualified persons as defined in code sec_4946 other form 886-a rev department of the treasury - internal_revenue_service page of6 form 886a name of taxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended june 20xx than foundation managers and other than one or more organizations described in paragraph or and code sec_509 an organization which is organized and operated exclusively for testing for public safety code sec_509 provides in part if an organization is a private_foundation within the meaning of subsection a on date or becomes a private_foundation on any subsequent date such organization shall be treated as a private_foundation for all periods after date or after such subsequent date unless its status as such is terminated under code sec_507 code sec_507 provides in part except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if code sec_507 such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribe of its intent to accomplish such termination or code sec_507 with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and code sec_507 the secretary notifies such organization that by reason of subparagraph a such organization is liable for the tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g code sec_170 describes a church or a convention or association of churches code sec_170 describes an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on code sec_170 describes an organization the principal purpose or functions of which are the providing of medical or hospital care or medical education or medical_research form 886-a rev department of the treasury- internal_revenue_service page of6 form 886a i name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended june 20xx code sec_170 b a iv describes an organization which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under code sec_501 a from the united_states or any state or political_subdivision thereof or from direct or indirect_contributions from the general_public and which is organized and operated exclusively to receive hold invest and administer property and to make expenditures to or for the benefit of a college or university which is an organization referred to in clause ii of this subparagraph and which is an agency_or_instrumentality of a state or political_subdivision thereof or which is owned or operated by a state or political_subdivision thereof or by an agency_or_instrumentality of one or more states or political subdivisions code sec_170 describes a governmental_unit referred to in subsection c code sec_170 describes an organization referred to in subsection c which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under code sec_501 a from a governmental_unit referred to in subsection c or from direct or indirect_contributions from the general_public code sec_501 c exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office federal tax regulations regulations sec_1 c -1 a states in part that in order to be exempt as an organization described in code sec_501 c the organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in code sec_501 c form 886-a rev department of the treasury - internal_revenue_service page of6 form 886a name of taxpayer department of the treasury - i ntemal revenue sen ice ex lanation of items schedule no or exhibit year period ended june 20xx regulations sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes regulations sec_1 c -1 b states in part that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders regulations sec_1_6001-1 state in part except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 a as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by code sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under code sec_501 a shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by code sec_6033 the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law taxpayer's position the has not provided a definitive position at this time the representative provided written response stating the commenced operations although it is actively searching for opportunities to acquire within its tax exempt_purpose the representative did not provide any supporting documentation to show the search efforts has not form 886-a rev department of the treasury - internal_revenue_service page of6 form 886a name of taxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended june 20xx government's positjon issue the c because it did not demonstrate that it is operated exclusively for a charitable purpose as required by the code sec_501 c and regulation sec_1 c does not continue to qualify for exemption under code section the or and therefore does not qualify for exemption as a public charity is not an organization described in code sec_509 lssye the in code sec_509 because it is not an organization described in code sec_501 c does not meet the definition of a private_foundation as described the because it is not organized or operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition is not an organization described in code sec_501 c the because it does not meet the meaning of a private_foundation as provided in code sec_509 should not be treated for subsequent periods the it currently carries on a charitable activity but none was not provide was afforded an opportunity to provide support to demonstrate conclusion the c because it did not demonstrate that it carries on a charitable activity and does not meet the definition of a private_foundation under code sec_509 does not continue to qualify for exemption under code section form 886-a rev department of the treasury - internal_revenue_service page of6 ein pending aiiachment no irs form_1023 information required in item ofl'art ii the applicant is a n wly furmcd cr atcd fn the purpusc 1lf tih mgh these he applicant currcmly do not own any ' r acquisitilln or construdi ln and to commence upcrations upon a determination of its tax- exempt statu all vv ill have appropriate sta t'f on duty to pwvidc jr the will be owned and lperated on a non-profit basis fach the applicant may alsu provide but plans to s ck appwpriatc while it is anticipated that the primary source of will be scll upporting in that its operating li mds will be derived principally each ti om because or the whether directly or through such as or llowevcr once individuals arc the applicant will make efforts to assist such individuals in obtaining whatever support may be available under should they need such d t ctuatcd either by maintaining such individuals our to the extent possible by seeking whatever support may be availabk under or by some eomhinat i n i those means this charitable policy ill be established f_r that purpose programs once the applicant has ac4uircd sevt ral applkant for example the applicant is interested in engaging interested in is in research and ash flow has stabilized and other related activities particularly in the to form 886-a attachment page lof2 eln pending thus iving the should maintaining a sense of community l1oth-within in vhich ' the applicant hopes to utilize the resources of various further its tax- exempt purposes meaningful work to do creating and a1 d the and between the relating to to arc located md offering op1wrtunities for interaction bet een form 886-a attachment page 2of2
